As filed with the Securities and Exchange Commission onJuly 20, 2011 Registration No.333-156742 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 6 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Global REIT, Inc. (Exact name of registrant as specified in governing instruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles N. Hazen 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Alice L. Connaughton, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement of proposed sale to the public:as soon as practicable after this registration statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: þ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer R Smaller reporting company o (Do not check if a smaller reporting company) This Post-Effective Amendment No.6 consists of: · Supplement No. 3, dated July 20, 2011, which supersedes and replaces Supplement No. 1, dated May 5, 2011 andSupplement No. 2, dated June 7, 2011; · our Prospectus, dated April 29, 2011, previously filed pursuant to Rule 424(b)(3) and re-filed herewith; · Part II, included herewith; and · signatures, included herewith. HINES GLOBAL REIT, INC. STICKER SUPPLEMENT NO.3 This Sticker Supplement No. 3, dated July 20, 2011, to our prospectus dated April 29, 2011 (the "Prospectus"), updates information in the “Our Real Estate Investments,” "Management Compensation, Expense Reimbursements and Operating Partnership OP Units and Special OP Units," "Selected Financial Data,"Management's Discussion and Analysis of Financial Condition and Results of Operations," "Experts,""Incorporation by Reference" and"Financial Statements"sections of our Prospectus as well as Appendix A to our Prospectus. This Sticker Supplement No.3 supplements, modifies or supersedes certain information in our Prospectus and must be read in conjunction with our Prospectus. HINES GLOBAL REIT, INC. SUPPLEMENT NO.3 DATEDJULY20, 2011 TO THE PROSPECTUS DATED APRIL 29, 2011 This prospectus supplement (this “Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc., dated April29, 2011 (the “Prospectus”).This Supplement supersedes and replaces all prior supplements tothe Prospectus.Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. TABLE OF CONTENTS Supplement No. 3 Page Number Prospectus Page Number A. Status of Our Current Public Offering 1 N.A. B. Extension of Current Offering 1 N.A. C.
